DETAILED ACTION
	This Office Action is in response to the communication filed on 9/13/2018.
	Claims 1-20 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings filed on 9/13/2018 are accepted. 
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:   
Claims 10 and 20 recite, “…wherein the actions include placement a plant in a location in the peat…” in the first line of each of the claim limitations. For purposes of examination, the claim limitation will be read as, “…wherein the actions include placement of a plant in a location in the peat…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 15 are rejected under 35 U.S.C 101.  
Step 2a Prong 1: 
 “applying a slicing policy to an area within the complex system to divide the area based on an ordered grid, the ordered grid including a plurality of grid sections” (Mental Process: Applying a slicing policy, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “non-transitory computer-readable storage media” or “one or more processors” in the preamble for this claim, nothing in the claim element precludes the step from practically being performed in the mind.)
“extracting a knowledge graph for each of the grid sections based on the respective sensor data for each of the grid sections” (Mental Process: Extracting a knowledge graph, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in the preamble of this claim.)
“extracting a macro knowledge graph by linking the knowledge graph for each of the grid sections based on a relationship between each of the grid sections, the macro knowledge graph mapping elements of the complex system and causal relationships between the elements to represent a state of the complex system” (Mental Process: Extracting a macro knowledge graph by linking knowledge graphs together, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in the preamble of this claim.)
“merging the macro knowledge graph with a domain knowledge graph and an actions knowledge graph to form a recommendation knowledge graph; wherein the domain knowledge graph maps relevant expertise for the set goal in the complex system; wherein the actions knowledge graph maps steps to achieve the set goal” (Mental Process: Merging different knowledge graphs together, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in the preamble of this claim.)
“identifying an implementation plan for accomplishing the set goal for the complex system based on an analysis of the recommendation knowledge graph, the implementation plan including actions to accomplish the set goal for the complex system” (Mental Process: identifying an implementation plan, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in the preamble of this claim.)
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
(claim 1 only) A computer-implemented method to enable implementations of actions to accomplish a set goal for a complex system, the method being executed by one or more processors and comprising (mere instructions to apply the exception using a generic computer component)
(claim 11 only) One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising  (mere instructions to apply the exception using a generic computer component)
(claim 15 only) A computer-implemented system, comprising: one or more sensor devices positioned to collect readings from a complex system; one or more processors  (mere instructions to apply the exception using a generic computer component)
“receiving sensor data from a plurality of sensor devices positioned to collect readings from the complex system” (Insignificant extra-solution activities)
“enabling an implementation of at least one of the actions in the implementation plan” (mere instructions to apply the exception using a generic computer component).  
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
(claim 1 only) A computer-implemented method to enable implementations of actions to accomplish a set goal for a complex system, the method being executed by one or more processors and comprising (mere instructions to apply the exception using a generic computer component)
(claim 11 only) One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising  (mere instructions to apply the exception using a generic computer component)
(claim 15 only) A computer-implemented system, comprising: one or more sensor devices positioned to collect readings from a complex system; one or more processors  (mere instructions to apply the exception using a generic computer component)
“receiving sensor data from a plurality of sensor devices positioned to collect readings from the complex system” (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity)
“enabling an implementation of at least one of the actions in the implementation plan” (mere instructions to apply the exception using a generic computer component).  

Claims 2 and 12 are rejected under 35 U.S.C 101.  
Step 2a Prong 1: See the rejection of claims 1, 11, and 15 above. The same rationale applies to these dependent claims 2 and 12. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“the sensor data includes exogenous data regarding conditions occurring in and around the complex system” (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“the sensor data includes exogenous data regarding conditions occurring in and around the complex system” (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity)

Claims 3 and 13 are rejected under 35 U.S.C 101.
Step 2a Prong 1: See the rejection of claims 1, 11, and 15 above. The same rationale applies to these dependent claims 3 and 13. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“at least one of the sensor devices is included as a payload or component of an unmanned aerial vehicle (UAVs) or a buoy deployed to an area around the complex system” (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“at least one of the sensor devices is included as a payload or component of an unmanned aerial vehicle (UAVs) or a buoy deployed to an area around the complex system” (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity)

Claims 4 and 14 are rejected under 35 U.S.C 101. 
Step 2A Prong 1: 
“the recommendation knowledge graph is formed by adding one or more nodes to the macro knowledge graph, a location of the one or more nodes being based on the domain knowledge graph” (Mental Process: Adding nodes to a knowledge graph, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components in claims 1 and 11 upon which these claims depend).
Step 2A Prong 2 and Step 2B: The claim does not include additional elements.

Claim 5 is rejected under 35 U.S.C 101. 
Step 2a Prong 1: See the rejection of claims 1, 11, and 15 above. The same rationale applies to this dependent claim 5. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“the sensor data includes ambient air temperature data or ambient air pressure data” (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“the sensor data includes ambient air temperature data or ambient air pressure data” (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity)

Claims 6 and 16 are rejected under 35 U.S.C 101. 
Step 2a Prong 1: See the rejection of claims 1, 11, and 15 above. The same rationale applies to these dependent claims 6 and 16. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“the complex system is a peat bog” (Insignificant extra-solution activities)
“wherein the set goal is decontaminating soil content in an area within the peat bog.” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“wherein the complex system is a peat bog” (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity)
wherein the set goal is decontaminating soil content in an area within the peat bog.” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use: Setting the goal of decontaminating soil, in a generic computer environment, employing generic computer functions does not add significantly more to the abstract idea)

Claims 7 and 17 are rejected under 35 U.S.C 101. 
Step 2a Prong 1: See the rejection of claims 6 and 16 above. The same rationale applies to these dependent claims 7 and 17. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“the sensor data includes information regarding soil and water content of the area within the peat bog” (Insignificant extra-solution activities)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“the sensor data includes information regarding soil and water content of the area within the peat bog” (Mere Data Gathering: MPEP 2106.05(d)(II) provides that, “receiving or transmitting data over a network, e.g., using the Internet to gather data” is well-understood, routine, and conventional activity)

Claims 8 and 18 are rejected under 35 U.S.C 101. 
Step 2a Prong 1: See the rejection of claims 6 and 16 above. The same rationale applies to these dependent claims 8 and 18. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“decontaminating the soil content includes reducing an amount of a chemical compound in the soil” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“decontaminating the soil content includes reducing an amount of a chemical compound in the soil” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use: Setting the goal of decontaminating soil by reducing an amount of chemical, in a generic computer environment, employing generic computer functions, does not add significantly more to the abstract idea). 

Claims 9 and 19 are rejected under 35 U.S.C 101. 
Step 2a Prong 1: See the rejection of claims 8 and 18 above. The same rationale applies to these dependent claims 9 and 19. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“placement of a mirror in a location in the peat bog to increase sunlight to the area within the peat bog” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use)
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“placement of a mirror in a location in the peat bog to increase sunlight to the area within the peat bog” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use: Enabling the implementation of placing a mirror in a location, in a generic computer environment, employing generic computer functions, does not add significantly more to the abstract idea). 
Claims 10 and 20 are rejected under 35 U.S.C 101. 
Step 2a Prong 1: See the rejection of claims 8 and 18 above. The same rationale applies to these dependent claims 10 and 20. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application.
“the actions include placement a plant in a location in the peat bog to mitigate toxicity levels of the chemical compound” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use).
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
“the actions include placement a plant in a location in the peat bog to mitigate toxicity levels of the chemical compound” (Amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use: Enabling the implementation of placing a plant in a location, in a generic computer environment, employing generic computer functions, does not add significantly more to the abstract idea).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington, et. al. (“A Generative Model of Terrain for Autonomous Navigation in Vegetation”, The International Journal of Robotics Research Vol. 25, No. 12, December 2006, pp. 1287-1304), in view of Gardner, et. al. (WO 2018/086761 A1, hereinafter “Gardner”)

Regarding claims 1, 11, and 15, Wellington teaches a computer-implemented method, a non-transitory computer-readable storage media, and a computer implemented system, comprising: 
One or more sensor devices positioned to collect readings from a complex system… (Wellington, pg. 1288, sec. 1: “The spatial constraints embodied in the terrain model are combined with information from multiple sensors on the vehicle.”)  
applying a slicing policy to an area within the complex system to divide the area based on an ordered grid, the ordered grid including a plurality of grid sections (Wellington pg. 1290, sec. 3 and sec. 4: “The basic representational structure of our terrain model is the voxel: a 15cm3 box-shaped region of 3-dimensional space.” “These levels build on each other from the inside out, going from an individual voxel to a voxel column to the entire grid of voxel columns.”. Examiner notes that the broadest reasonable interpretation of a slicing policy includes rules for segmenting an area such as specific sized regions; examiner additionally notes that the broadest reasonable interpretation of a complex system is a system composed of many components which may interact with each other such as an outdoor environment comprising vegetation and vary heights). 
receiving sensor data from a plurality of sensor devices positioned to collect readings from the complex system (Wellington, pg. 1290, sec. 3: “The I j kth voxel is also associated with an observation vector formed by the concatenation of multiple sensor measurement vectors from an array of sensor modalities”); 
extracting a knowledge graph for each of the grid sections based on the respective sensor data for each of the grid sections (Wellington, pg. 1291, sec. 4.1 and 1292, sec. 4.1: “There are a variable number of observations of the material properties in each voxel” “The graphical model in Figure 5(a) illustrates the conditional independencies between the voxel state                                 
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            j
                                        
                                        
                                            k
                                        
                                    
                                
                            , the material property random variables den, rem, ir and col, and the measurements. Conditional on                                 
                                    
                                        
                                            X
                                        
                                        
                                            i
                                            j
                                        
                                        
                                            k
                                        
                                    
                                
                            , the material properties are independent, and conditional on the material properties, the measurements are independent.” Examiner notes that the broadest reasonable interpretation of a knowledge graph is a knowledge base that uses a graph-structured data model or topology to integrate data.)
extracting a macro knowledge graph by linking the knowledge graph for each of the grid sections based on a relationship between each of the grid sections, the macro knowledge graph mapping elements of the complex system and causal relationships between the elements to represent a state of the complex system (Wellington, pg. 1291, Fig. 5 and pg. 1294, sec. 4.3: “Fig. 5. A graphical description of the model showing (a) the voxel, (b) the voxel column, and (c) the connections between voxel columns” and “Our terrain model uses a standard two-dimensional MRF, consisting of an undirected graph of nodes on a lattice structure that connects the voxel columns horizontally and encapsulates the conditional dependencies in the model.”); 
Wellington does not explicitly disclose:
(claim 1 only) A computer-implemented method to enable implementations of actions to accomplish a set goal for a complex system, the method being executed by one or more processors…
(claim 11 only) One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations..
(claim 15 only) A computer-implemented system, comprising: one or more sensor devices positioned to collect readings from a complex system; one or more processors…
merging the macro knowledge graph with a domain knowledge graph and an actions knowledge graph to form a recommendation knowledge graph; wherein the domain knowledge graph maps relevant expertise for the set goal in the complex system; wherein the actions knowledge graph maps steps to achieve the set goal; 
identifying an implementation plan for accomplishing the set goal for the complex system based on an analysis of the recommendation knowledge graph, the implementation plan including actions to accomplish the set goal for the complex system; and 
enabling an implementation of at least one of the actions in the implementation plan.
However, Gardner teaches: 
(claim 1 only) A computer-implemented method to enable implementations of actions to accomplish a set goal for a complex system, the method being executed by one or more processors… (Gardner, pg. 61, ln. 24-28: “It is assumed that this model is used for embedded state-event control in a small computing device, for example implemented as a control apparatus; a “small computing device” includes, for example a single 16-bit processor and a few Mbytes of data memory”)
(claim 11 only) One or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations… (Gardner, pg. 61, ln. 24-28: “It is assumed that this model is used for embedded state-event control in a small computing device, for example implemented as a control apparatus; a “small computing device” includes, for example a single 16-bit processor and a few Mbytes of data memory”)
(claim 15 only) A computer-implemented system, comprising: one or more sensor devices positioned to collect readings from a complex system; one or more processors… (Gardner, pg. 61, ln 15-20 and ln. 24-28: “It will be appreciated from the foregoing that the array system model can be used, for example, as a basis for control systems that are configured, namely operable, to receive one or more physical measurands, for example as provided from one or more sensors coupled to an environment” “It is assumed that this model is used for embedded state-event control in a small computing device, for example implemented as a control apparatus; a “small computing device” includes, for example a single 16-bit processor and a few Mbytes of data memory”)
merging the macro knowledge graph with a domain knowledge graph and an actions knowledge graph to form a recommendation knowledge graph; wherein the domain knowledge graph maps relevant expertise for the set goal in the complex system; wherein the actions knowledge graph maps steps to achieve the set goal (Gardner pg. 22, ln. 24-31: “As each concept within each pair is potentially paired (and related by multiple descriptive relationships) with other concepts within a given ontology, a complex set of logical connections is formed. A corresponding superset of these connections provides a comprehensive "knowledge graph" describing what is known directly and indirectly about an entirety of concepts within a single domain” “In the present disclosure, a term "system" is used to refer to an entire system of variables or, alternatively, to a part of an entire system of variables…a system provides a representation of a complete set of available domain knowledge upon which real-time reasoning or inferencing can be performed using embodiments of the present disclosure to provide useful, actionable controls, insights and recommendations using decision support tools incorporating an array system model”. Examiner notes that in the specification, applicant describes: (1) a “domain knowledge graph” as mapping relevant expertise; (2) an “actions knowledge graph” maps steps; (3) a “macro knowledge graph” as a mapping of elements of the system to represent the state of the complex system and (4) a “recommendation knowledge graph” as a graph formed by adding nodes to the macro knowledge graph. The (1) domain knowledge graph and (2) actions knowledge graph each may simply be set of concept pairs and connections described by Gardner above; the (3) claimed macro knowledge graph may simply be the superset of these connections as described by Gardner using the term “knowledge graph” above; and the (4) recommendation graph is may be the representation of a complete system as described by Gardner above). 
identifying an implementation plan for accomplishing the set goal for the complex system based on an analysis of the recommendation knowledge graph, the implementation plan including actions to accomplish the set goal for the complex system (Gardner, pg. 11, ln. 19-29 and pg. 70, ln. 11-15: “there is provided a control apparatus for processing one or more data inputs in a computing arrangement to provide one or more control outputs and/or one or more analysis output and/or one or more recommendation outputs, characterized in that the control apparatus includes a user interface for interacting with a user of the system for controlling operation of the control apparatus, a data processing arrangement that is operable to receive the one or more data inputs and to output the one or more control outputs and/or one or more analysis output and/or one or more recommendation outputs, wherein the computing arrangement is operable to execute a software product for implementing the aforesaid methods, pursuant to the first and second aspects” “The Array System Model optionally loaded onto an IoT is…namely operable, to provide continuous contextualized monitoring, identifying potential emergency or non-emergency interventions required by the user, and to provide personalised decision support recommendations to users at home and their carers”. Examiner notes that the specifications describe the “recommendation knowledge graph” as a representation of relevant expertise and available actions in a system such as in systems modeling such as provided above which identifies potential inventions (i.e. actions) required by the user to accomplish the set goal (i.e. keeping user medically safe).)
enabling an implementation of at least one of the actions in the implementation plan (Gardner, pg. 11, ln. 19-28: “there is provided a control apparatus for processing one or more data inputs in a computing arrangement to provide one or more control outputs and/or one or more analysis output and/or one or more recommendation outputs, characterized in that the control apparatus includes a user interface for interacting with a user of the system for controlling operation of the control apparatus, a data processing arrangement that is operable to receive the one or more data inputs and to output the one or more control outputs and/or one or more analysis output and/or one or more recommendation outputs, wherein the computing arrangement is operable to execute a software product for implementing the aforesaid methods, pursuant to the first and second aspects”). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Gardner into Wellington. Wellington teaches a generative model of terrain for autonomous navigation using sensors where a probabilistic model is used to constrain problems and use ambiguous data more effectively; Gardner teaches a method of performing data processing using a computing arrangement of a control apparatus within a complex system such that the system is capable of combining input and knowledge to form predictions and recommendations. One of ordinary skill would have been motivated to combine the teachings of Gardner into Wellington in order to create a terrain model of a complex system that is capable of real-time, context-sensitive reasoning and decision support when provided with multi-dimensional data inputs (Gardner, pg. 1, lns. 13-17).  

Regarding claims 2 and 12, Wellington and Gardner teaches the computer-implemented method of claims 1 and 11 (above). Wellington further teaches: 
the sensor data includes exogenous data regarding conditions occurring in and around the complex system (Wellington Pg. 1288, sec. 1: ” The model exploits the 3D spatial structure inherent in outdoor domains and an array of noisy but abundant sensor data to simultaneously estimate ground height, vegetation height and classify obstacles.”)

Regarding claims 4 and 14, Wellington and Gardner teaches the computer-implemented method of claims 1 and 11 (above). Gardner further teaches: 
the recommendation knowledge graph is formed by adding one or more nodes to the macro knowledge graph, a location of the one or more nodes being based on the domain knowledge graph (Gardner pg. 22, ln. 24-26 and pg. 75, ln. 23-27: “As each concept within each pair is potentially paired (and thus related by multiple descriptive relationships) with other concepts within a given ontology, a complex set of logical connections is formed. A corresponding superset of these connections provides a comprehensive "knowledge graph" describing what is known directly and indirectly about an entirety of concepts within a single domain”  “Knowledge graphs are used to represent information mined from a variety of different data sources which, when semantically normalised, are susceptible to being recorded in a single connected graph form, with nodes representing concepts or nouns, and edges representing relationships or verbs”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Gardner into Wellington as set forth above with respect to claims 1, 11, and 15.

Claims 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington in view of Gardner, and further in view of Kawiecki (EP 2689809 A1, hereinafter “Kawiecki”).

Regarding claims 3 and 13, Wellington and Gardner teaches the computer-implemented method of claims 1 and 11 (above). Neither Wellington nor Gardner teaches: 
at least one of the sensor devices is included as a payload or component of an unmanned aerial vehicle (UAVs) or a buoy deployed to an area around the complex system 
However, Kawiecki teaches:
at least one of the sensor devices is included as a payload or component of an unmanned aerial vehicle (UAVs) or a buoy deployed to an area around the complex system (Kawiecki: “The monitoring component 120 may comprise one or more unmanned aerial vehicles. The monitoring component 120 scans a designated zone for fire or smoke plumes. The scanning may be performed using one or more cameras or detectors mounted on the UAV.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kawiecki into Wellington and Gardner. Wellington teaches a generative model of terrain for autonomous navigation using sensors where a probabilistic model is used to constrain problems and use ambiguous data more effectively; Gardner teaches a method of performing data processing using a computing arrangement of a control apparatus within a complex system such that the system is capable of combining input and knowledge to form predictions and recommendations; Kawiecki teaches a monitoring and fire suppression method using a variety of sensors including unmanned aerial vehicles. One of ordinary skill would have motivation to combine the teachings of Kawiecki into Wellington and Gardner in order to provide continuous and persistent monitoring in a complex system (Kawiecki, pg. 2, para. 0014). 

Regarding claim 5, Wellington and Gardner teaches the computer-implemented method of claim 1 (above). Neither Wellington nor Gardner explicitly discloses: 
the sensor data includes ambient air temperature data or ambient air pressure data.
However, Kawiecki teaches:
the sensor data includes ambient air temperature data or ambient air pressure data (Kawiecki, para. 0039: “Additionally, the monitoring component 120 may collect data on local weather and fuel for wildfires. For example, the local weather data may include wind speed and direction, temperature, humidity, precipitation, and atmospheric pressure. The wind speed and direction are used to estimate the fire growth and direction of growth based on the wind fanning the flames of the fire. Precipitation data may be used to estimate if rain will aid the suppression of fires. Precipitation data may also be accumulated over a period, along with humidity and temperature information, to estimate the amount of moisture present”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kawiecki into Wellington and Gardner as set forth above with respect to claims 3 and 13. 

Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington in view of Gardner, and further in view of Rockwell, et. al. (WO 2014/093469 A2, hereinafter “Rockwell”).

Regarding claims 6 and 16, Wellington and Gardner teaches the claims of 1 and 15 (above). Neither Wellington nor Gardner explicitly discloses: 
the complex system is a peat bog and wherein the set goal is decontaminating soil content in an area within the peat bog 
However, Rockwell teaches:
the complex system is a peat bog and wherein the set goal is decontaminating soil content in an area within the peat bog (Rockwell, para. 0015: “In addition, we have developed a process as well as a process unit for ex situ smoldering which can be used for the remediation of contaminated particulate materials either with or without a smoldering-promoting additive, depending on the smoldering characteristics of the soil…They include preprocessing of particulate materials (e.g., shredding, intermixing, drying, dewatering, or adding fuel/diluent), enhanced air distribution for more uniform treatment throughout the bed, confinement of smoldering to the vessel (i.e., lower risk of spreading to the surroundings - a particular hazard in forested areas or with surrounding peat bogs), and easier handling of emissions.”)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rockwell into Wellington and Gardner. Wellington teaches a generative model of terrain for autonomous navigation using sensors where a probabilistic model is used to constrain problems and use ambiguous data more effectively; Gardner teaches a method of performing data processing using a computing arrangement of a control apparatus within a complex system such that the system is capable of combining input and knowledge to form predictions and recommendation; Rockwell teaches remediation of particulate materials contaminated with organic compounds. One of ordinary skill would have motivation to combine the teachings of Rockwell into Wellington and Gardner in order to remediate contaminated particulate matter in a peat bog (Rockwell, para. 0015). 

Regarding claims 8 and 18, Wellington, Gardner and Rockwell teaches the claims of 6 and 16 (above). Rockwell further teaches: 
decontaminating the soil content includes reducing an amount of a chemical compound in the soil. (Rockwell, para. 0009: “However, like other forms of thermal remediation, smoldering thoroughly removes combustible contaminants, enabling stringent remediation standards to be met. Smoldering therefore offers the possibility of a thorough, robust, and cost-effective technology for remediating particulate materials contaminated with organic compounds.” Examiner notes that the broadest reasonable interpretation of a “chemical compound” includes organic compounds.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Rockwell into Wellington and Gardner as set forth above with respect to claims 6 and 16. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington in view of Gardner, in view of Rockwell and further in view of Kawiecki. 

Regarding claims 7 and 17, Wellington, Gardner and Rockwell teaches the claims of 6 and 16 (below). Neither Wellington, Gardner nor Rockwell, explicitly discloses: 
the sensor data includes information regarding soil and water content of the area within the peat bog.
However, Kawiecki teaches:
the sensor data includes information regarding soil and water content of the area within the peat bog (Kawiecki, para. 0039: “Areas affected by smouldering of underground fires in peat bogs may be detected by a moderate increase in temperature. A combination of visible and infra-red cameras, and other sensors may be used” “The fire risk may be a fuel accumulation. This may be an accumulation of combustible material, such as leaves and other dry flammable materials. The fire risk may additionally or alternatively be extreme dryness, for example of vegetation or undergrowth. Extreme dryness may be measured by low humidity.”; examiner notes that the broadest reasonable interpretation of the “water content of the area within the peat bog” includes the water content of the air within the peat bog area.)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kawiecki into Wellington, Gardner, and Rockwell. Wellington teaches a generative model of terrain for autonomous navigation using sensors where a probabilistic model is used to constrain problems and use ambiguous data more effectively; Gardner teaches a method of performing data processing using a computing arrangement of a control apparatus within a complex system such that the system is capable of combining input and knowledge to form predictions and recommendations; Rockwell teaches remediation of particulate materials contaminated with organic compounds; Kawiecki teaches a monitoring and fire suppression method using a variety of sensors including unmanned aerial vehicles. One of ordinary skill would have motivation to combine the teachings of Kawiecki into Wellington, Gardner, and Rockwell in order to provide continuous and persistent monitoring (Kawiecki, pg. 2, para. 0014). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington in view of Gardner, further in view of Rockwell, and further in view of Climbersway (Climbers Way Tree Care Limited, “7 Ways to Get More Light Into Your Garden”, hereinafter “Climbersway”). 

Regarding claims 9 and 19, Wellington, Gardner, and Rockwell teaches claims of 8 and 18 (above). Neither Wellington, Gardner, nor Rockwell explicitly discloses: 
the actions include placement of a mirror in a location in the peat bog to increase sunlight to the area within the peat bog. 
However, Climbersway teaches:
the actions include placement of a mirror in a location in the peat bog to increase sunlight to the area within the peat bog (Climbersway, PDF pg. 3: “Mounting a mirror in the brightest section of your garden and directing it towards the darkest area is a great way to improve the light your garden gets.” Examiner notes that it would have been obvious that the placement of a mirror to direct sunlight to darker areas of a garden may be similarly applicable to dark areas within a peat bog). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Climbersway into Wellington, Gardner, and Rockwell. Wellington teaches a generative model of terrain for autonomous navigation using sensors where a probabilistic model is used to constrain problems and use ambiguous data more effectively; Gardner teaches a method of performing data processing using a computing arrangement of a control apparatus within a complex system such that the system is capable of combining input and knowledge to form predictions and recommendations; Rockwell teaches remediation of particulate materials contaminated with organic compounds; Climbersway teaches methods of getting more light into a garden. One of ordinary skill would have motivation to combine the teachings of Climbersway into Wellington, Gardner, and Rockwell in order to increase the amount of light in an outdoor area populated by plants (Climbersway, PDF pg. 2). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington in view of Gardner, further in view of Rockwell, and further in view of Cronk, et. al. (“Wetland Plants: Biology and Ecology”, Lewis Publishers, Hereinafter “Cronk”).

Regarding claims 10 and 20, Wellington, Gardner, and Rockwell teaches the claims of 8 and 18 (above). Neither Wellington, Gardner, nor Rockwell explicitly discloses: 
the actions include placement a plant in a location in the peat bog to mitigate toxicity levels of the chemical compound
However, Cronk teaches:
the actions include placement a plant in a location in the peat bog to mitigate toxicity levels of the chemical compound (Cronk, pg. 4: “One key to understanding the unique characteristics of wetland plants is to understand the contribution they make to wetland ecosystem…Their ability to improve water quality through the uptake of nutrients, metals, and other contaminants is well documented (Gersberg et al. 1986; Reddy et al. 1989; Peverly et al. 1995; Rai et al. 1995; Tanner et al. 1995a, b).” Examiner notes that it would have been obvious that the placement of plants to mitigate toxicity levels in wet lands generally is applicable to peat bogs, specifically). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Cronk into Wellington, Gardner, and Rockwell. Wellington teaches a generative model of terrain for autonomous navigation using sensors where a probabilistic model is used to constrain problems and use ambiguous data more effectively; Gardner teaches a method of performing data processing using a computing arrangement of a control apparatus within a complex system such that the system is capable of combining input and knowledge to form predictions and recommendations; Rockwell teaches remediation of particulate materials contaminated with organic compounds; Cronk teaches about unique characteristics of wetland plants. One of ordinary skill would have motivation to combine the teachings of Cronk into Wellington, Gardner, Rockwell in order to understand and use wetland plants to naturally reduce toxins in a wetland (Cronk, pg. 4). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Broggi, et. al. (AU 2011201546 B2) teaches a method for generating a terrain grid.
Gomadam, et. al. (US 2016/0314202 A1) teaches a system of aggregating objects into databases which can be linked together across such different databases.
Guo, et. al. (“A Review of Wetland Remote Sensing”) teaches using remote sensors to monitor wetlands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY T. NGUYEN whose telephone number is 571-272-3406. The examiner can normally be reached Monday - Friday 9:00am - 5:00pm ET .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STN/Examiner, Art Unit 4163                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123